Title: From George Washington to Lord Howe, 10 May 1778
From: Washington, George
To: Howe, Richard (Lord)


                    
                        My Lord.
                        Head Qrs [Valley Forge] May 10th 1778
                    
                    By desire of Governor C[o]oke & Captain Wm Chace of Rhode Island, I transmit to your Lordship the inclosed Letters, which came some days ago addressed to my care.
                    At the same time I would take the liberty to offer your Lordship my request for the release of John Chace, the Object of those Letters, and who is a prisoner on board one of the Ships under your Lordship’s command. In the case of this man I find myself peculiarly interested, as his long suffering and present confinement may perhaps, in some degree, be ascribed to me. The inclosed copy of a Letter to myself from Governor Cook will discover to your Lordship, that I am more concerned in his discharge, than in that of common prisoners. I would further observe that you may be fully possessed of the whole subject, that my interposition in favor of Messieurs Hutchinson & Shirley was founded on an application made by Lt Colo. Walcot thro Lt Colo. Harrison, and on the assurance of the former, that your Lordship or Sir Wm Howe would release in turn, any person, not in the military line, whose discharge might be requested. Colo. Walcot in a short time after was desired by Letter from Lt Colo. Harrison to intercede for Mr Chace’s enlargement, but as it has not been obtained, I must suppose he either did not receive the Letter, or that he omitted to mention the matter. I have the Honor to be with due respect Yr Lordships &ca
                    
                        G: Washington
                    
                